Mr. Justice Holdom delivered the opinion of the court. 2. Wills, § 64*—when document is void as constituting insufficient testamentary disposition. A document directing a certain party to hold certain notes in trust for the use of the signer of the document during the signer’s life and on her death, “when money becomes due and is paid,” to dispose of such money to specified donees and to make the bequests “in the name of a friend,” held void as a testamentary disposition and as not fulfilling the legal requirements of a will. 3. WiLts, § 374*—when note secured by trust deed becomes part of estate and passes by will. Where a document directed a certain party to hold certain notes in trust for the use of the signer of the document during the signer’s life and on her death, “when money becomes due and is paid," to dispose of such money to specified donees and to make the bequests “in the name of a friend,” and such signer did not die until after the notes had been paid and the money invested in other property in the form of a note secured by trust deed on certain real estate, held that the latter note became a part of the signer’s estate on her death and passed under the residuary clause of her will, notwithstanding the provisions of the document. 4. Trusts, § 12*—when document cannot be treated as a declaration of trust. What is clearly intended as a voluntary assignment or gift but is imperfect as such cannot be treated as a declaration of trust. 5. Trusts, § 28*—when document creating trust is void for remoteness. Where a document provided that a certain party named therein should hold certain notes in trust for the use of the signer of the document during the signer’s life and on her death, “when money becomes due and is paid,” should dispose of such money to specified donees, held that if the words “when money becomes due and is paid” were of controlling importance as designating a time when the trust fund should be paid to the beneficiaries, the document would be void for remoteness.